 430DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Cameron CompanyandLocal 545, ServiceEmployees International Union,AFL-CIO. Case23-CA-3868September 29, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn June 29, 1971, Trial Examiner Myron S. Waksissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices alleged inthe complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions and a sup-porting brief and the Acting General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent,The Cameron Company, Houston,Texas, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'srecommended Order.iWe herebycorrect thefollowing inadvertenterrors inthe TrialExaminer'sDecisionwhichin nowayaffecthis Decision nor our adoptionthereof.In the first sentenceof paragraph 2 of sec. III, 1, the TrialExaminer states that Mott was firstemployed by Respondent in October1968, when in fact the evidenceshows that she was originally hired inOctober1969. In the third sentenceof paragraph 1 of sec. III, 3, the TrialExaminer finds that Bentonadmittedly did not discuss the two allegedairline complaints withMott. As the record shows, and the Trial Examinercorrectly found in thefourthsentenceof the third paragraph of sec III, 2,Benton testified that he did talktoMott about the two purportedairlinecomplaints.However, Benton furtherstated that he never specificallywarnedMottabout doing her job nor took any other action besidescommunicating the complaints to her2The Respondent has exceptedto certaincredibility findings made bythe TrialExaminer It is the Board'sestablished policy not to overrule aTrialExaminer's resolutionswith respect to credibilityunless the clearpreponderance of all ofthe relevant evidence convinces us that theresolutions wereincorrect.Standard Dry Wall Products, Inc,91 NLRB 544,enfd. 188 F.2d 362 (C.A 3) We have carefullyexamined the record andfind no basis for reversing his fi.sdings.As the recordand briefs adequately present the issues and the positionsof the parties,Respondent's request for oral argument is hereby deniedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMYRON S. WAKs, Trial Examiner: This case was tried atHouston, Texas, on April 27, 1971, pursuant to chargesfiled on January 26, 1971, and a complaint issued on March5, 1971, alleging that Respondent discharged Mary Mott inviolation of Section 8(a)(3) and (1) of the Act.' Respondentadmitted certain allegations of the complaint but deniedthe commission of any unfair labor practices.Upon the entire record in this case, including myobservation of the witnesses, and after due consideration ofthe briefs filed by the parties, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe pleadings establish and I find that Respondent, aTexas corporation having its principal office in Houston,Texas, where it is engaged in the business of furnishingbuilding maintenance services to other enterprises, duringthe year preceding issuance of the complaint purchased andreceived goods in excess of $50,000 from outside the StateofTexas.Upon these admitted facts, I find that theRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDI find that Local 545, Service EmployeesInternationalUnion,AFL-CIO, which is an organization in whichemployees participate and exists for the purpose of dealingwith employers in respect to rates of pay, hours, and otherterms and conditions of employment, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Mott s Union Activity, the Company's Responseand Mott's DischargeThe Company has contracts to provide janitorial servicesat Houston International Airport. These contracts are withthe city for certain public areas of the airport, and with theairlines to maintain their areas.Mott was first employed by the Company in October1968 and was assigned to performing cleaning work for theairlines at terminal A. Her employment with Cameroncontinued until sometime in June 1970. Mott who at thattime was working the night shift from 10:30 p.m. to 6:30a.m. was forced to leave her job because of transportationiGeneral Counsel amended the complaint at the start of the hearing todelete the allegation that certain conduct set forth in par.7 of thecomplaint constituted violations of Sec 8(a)(l) of the Act in view of theinformal settlement agreement entered into with Respondent whichinterabacovered such conduct and had not been set aside.193 NLRB No. 67 THE CAMERON COMPANYdifficulties. Two weeks later Mott contacted the Companyand spoke with Company Supervisor Robert Castille andlearned there was an opening on the evening shift whichworked between 2:30 p.m. and 10:30 p.m. Mott acceptedthe job and continued to work on that shift until herdischarge on January 24, 1971. When Mott returned towork in June 1970, she was told by both Castille and Heyse,the Company's general managerfor airport operations, thatthey were happy to have her back. Also, during the earlypart of thesummerof 1970 she was complimented for thework she performed for Eastern Airlines by James Benton,the assistant manager for Cameron at the airport. At thattimeBenton told Mott that it was because of her good workthat Eastern had not canceled its service contract with theCompany.Sometime during the summer of 1970 the work assign-mentsof the Cameron employees providing services for theairlineswas changed. Apparently while Cameron hadpreviously assigned one employee to clean each airline(Mott had been assigned to Eastern), it now assigned oneemployee to do just policing work with no heavy cleaningfor two airlines on the evening shift. Mott was assigned towork for Eastern and Texas International, and employeeLinda Frankinburger was assigned to Continental andNational Airlines; these were all located in terminal A.Mott's job, briefly described, was to police the ticketcounter areas, the satellites or flight stations (where thepassengersgatheredbeforeboardingor leaving theaircraft), the long corridor between the ticket counter andthe flightstations, and the operations area where the airlineemployeeswho serviced the planes were stationed.Frankinburger performed the same duties for Continentaland National Airlines. In addition, the two employees wererequired to clean the Hertz car rental booth, the gift shop,and Continental's VIP room together. In performing theirjobs,Mott and Frankinburger were expected to make tworounds of the airline stations-one round before theirdinner break and one round following it. Each of theemployees was permitted to schedule the order in whichthey performed their work; the only requirement being thatthey clean the Continental VIP lounge at 9 p.m. InNovember 1970, Assistant Manager Benton became Mott'simmediate supervisor; Benton relieved Robert Castille whowas moved to the day shift.Starting in July or August 1970 the Union beganorganizing theCompany's employees. The first twoemployees who assisted Union Representative Lucio in theorganizing campaign were employees Vasquez and Mott;other employees who were active on behalf of the Unionincluded Alanzo Villarreal and Linda Frankinburger. Mottspoke to employees on breaktime in favor of the Union and2Respondent's objection at the hearing to the admissibility of this andother evidence relating to conduct coveredby the priorsettlementagreement,stilloutstanding,was overruled The Board may and willconsider conduct which is the subject matter of an outstanding settlementagreement for purposes of considering a respondent'smotivation or animusconcerning alleged unlawful conduct whichisnot covered by thesettlement.SeeCloverleaf Cold StorageCo, 160 NLRB 1484,Steve's Sash& Door Co, v N L R B,401F 2d 676 (C A 5) See alsoJoseph'sLandscaping Service,154 NLRB 1384, enfd389 F 2d 271 (C A. 9)3Frankinburger testified as a rebuttal witness forthe General Counsel.Benton denied that he had any conversationabout themeeting to be heldatDenny's with any employee,other than possiblyMary Bryant, who told431signed a union authorization card in mid-August. In earlyNovember, Mott arranged for a meeting between Cameronemployees and the Union on a Wednesday evening atDobb's House, a coffee shop at terminal A. At thismeetingemployees Mott, Frankinburger, Villarreal, and one otheremployee met with Lucio and another union representative.Itwas agreed at this time that a meeting of Cameronemployees and the Union would be held the followingSaturday morning at Denny's, a restaurant about 5 milesfrom the airport. Thereafter,Mott distributed noticesadvising the employees of the meeting.Prior to the meeting at Denny's, Assistant ManagerBenton engaged Frankinburger in a conversation about theUnion when she walked into the office to check out.2Frankinburger credibly testified that at this meeting (atwhich only she and Benton were present), she was asked byBenton if the employees had held a meeting with the Unionat Dobb's House, if they were supposed to meet at Denny's,and if she, Frankinburger were going to attend the meeting.Frankinburger told Benton that her daughter was ill andshe did not know whether she would attendthe meeting.Benton told Frankinburger that he wastellingher thisbecause he knew that she had to work and that Mary Motthad a husband who was working and could support her.Benton then stated that he did not need Mott, that he knewshe was involved in the Union, and while making thisstatement erasedMott's name from the schedule boardbehind him.3 That same night Mott received a call fromFrankinburgerwho told her that Benton indicatedemployees attending the meeting at Denny's would bedischarged.4The following morning Mott arrived at Denny's Restau-rant for the planned meeting. Heyse had arrived at Denny'searlier along with his two sons and Bevin Harvey, thegeneralmanager of the Company and Heyse's supervisor.Heyse and Harvey had also been at Denny's the previousmorning.Benton had heard a rumor about what hegathered was to be a union organizing meeting withCameron employees. According to Heyse, he was there tosee what was "transpiring." More specifically, I find thatHeyse was there to learn which of his employees attendedthe meeting. Heyse saw three men drive up in a car with aNew York license plate. Later he observed one companyemployee come into the restaurant, talk to these men, andleave within a few seconds; he also passed former employeeAlanzo Villarreal as he was coming into the restaurant andobserved him talking to the three men. He andHarveyatthis time walked out of the restaurant to the parking lot andstood there talking. About this time Mary Mott arrived anddrove up to Heyse. Mott asked Heyse if she wasterminated;Heyse said "no, not that he knew of." Motthim of it, he further deniedthat heeverthreatenedemployeesabout theUnion or talked to employeesother than to indicate when he wasapproached by themthat it was their decision and to caution them aboutunion activityon companytimeIhave creditedFrankinburger'stestimony Frankinburgerwas still inthe employof Respondent and herexperienceon the witnessstandin heremployer'spresencewas obviouslynot an easy one Frankmburger who was obviouslyunder great stress whentestifying impressedme as a more honest witnessthanBenton.4 I have not relied on Mott's testimonyconcerning this telephone call tothe extentitconcerned the truth that Benton made such a statement toFrankinburger but havereliedon it only tothe extent that it explainsMott's exchange with Heyse the following day. 432DECISIONS OFNATIONALLABOR RELATIONS BOARDthen parked and proceeded into the restaurant; sheobserved Heyse and Harvey leaving about 15 minutes afterher arrival.The following evening when Mott reported for work shefound that her timecard had been removed from its slot.She then asked Relief Supervisor Mike Waring5 if she hadbeen fired.Waring said he would check and made atelephonecallduring which he asked if Mott had beenterminated.Waring during the call picked up Mott'stimecardwhich she observed had a "big red question mark"by her name. Waring when he completed his call told Mottto go to work.That evening or the following evening about 9:30 p.m.Mott encounteredBenton asshe was coming down theTexas Internationalhallway after cleaning the ContinentalVIP room.Bentonasked Mott what the Union promisedthe workers and stated that "a lot of people had been firedbecause they tried to get the union in." Benton also toldMott that Heyse had left it to him whether she stayed on thepayroll and that if she tried "to get the Union in" she wouldbe discharged.6Mott continued to be active on behalf ofthe Union until her discharge.On Monday, January 18, 1971, Mott injured her stomachwhile working. She reported this to Schwartz, supervisor oftrainees;Schwartz told Mott to return to work if she feltable to do so. On Wednesday, Mott "almost fainted" andcould not continue her work; Mott spoke to Benton andreceivedpermissionto go home. At that time Mott toldBenton if she was feelingbetter she would return to workthe next day. When Mott reported for work on Thursdayshe wastold byBenton tostay behind while the others wentto work;Benton toldMott she would have to be examinedand get a doctor's release forthe Company's protection.When Mott "kiddingly" asked Benton if that meant she wasdischarged,he replied that it did not. Mott returned homeand on Friday went to the Company's doctor who told herthere was a possible musclestrain but that she could returntowork.In the meantime,on January 21, 1971, theThursday preceding the discharge of Mott, Respondentpursuant to a settlement agreementof an earlier chargewhich wasapproved on January 15, 1971, started to postnotices incompliance with the agreement. The noticescovered charged 8(a)(l) conduct, the assurance thatemployees would not be discharged because of unionactivity, and the offer of reinstatement to Alanzo Villarreal(not accepted by Villarreal) plus payment for loss of wagesto Villarreal which he may have suffered because of hischarged unlawfuldischarge. On the following day, HeysediscussedMott'sstatuswithBenton.Heyse solicitedBenton'sopinion regarding the retention of Mott andaccording to Bentonhe told Heyse that Mott's work was"down" and that she should be terminated. According to5The facts setforthconcerning this exchange are based on Mott'scredited testimonywhich was undisputed, Waring was not called to testify6Thesubstanceof the exchange set forth is based on the creditedtestimony of Mott, who impressed me as a more reliable witness thanBenton.Moreover,Benton's versionof the conversation strains credulityAccordingto Benton,Mott had stopped him and stated that her husbanddid not believein unions,that unions were only out for poor people'smoney, and that she would not participate in union activity Yet on cross-examination,Benton testifiedthat he knew Mott was "talking for theUnion,"and learnedthis "about the time she stopped me in Continental,Eastern,TexasInternational'sconcourse" Furthermore, it is highlyHeyse he took the matter under advisement and on Sunday,January 24, 1971, reached the decision to discharge Mott.According to Heyse, to save Mott the trip to the airport hethen called Castille, who was the supervisor on duty at theairport and asked him to call Mott at home and relate to herhis discharge decision. Heyse testified that he told Castilleto tellMott the reason for her discharge was that over aperiod of time the Company had received complaints fromthe airlines.He instructed Castille to tell Mott that if shehad any questions she was to speak to him.Mott who was scheduled to work on Sunday, January 24(her days off normally were Friday and Saturday) in factreceived a telephone call from Castille before she left forwork and was informed that she was discharged. Mott'stestimony regarding her exchangewithCastilleisundisputed.? Castille told Mott that he was calling on theinstructions of Heyse, that she was not to go to work thatday, and that she was terminated. When Mott asked whyshe had been terminated, Castille said there had beencomplaints from Eastern that she had not been performingher work properly. Mott remonstrated with Castille, statingthat she believed there was more involved, referring torumors that Benton was going to discharge higher paidemployees and hire new employees for less money, thatBenton was the one really behind the whole thing and thatshe would talk to him. Castille assured Mott that all theorders came from Heyse and that if she wanted a moredetailed explanation about her discharge she could contactHeyse.Mott did not contact Heyse for a furtherexplanation of the reason for her discharge and on January26, 1971, the charge in the instant proceeding was filed.B.Respondent'sDefensesRespondent, whose only stated reason to Mott for herdischargewas the receipt of complaints from EasternAirlines, took the position at the hearing that Mott'sdischarge resulted from complaints received from othersources as well as the airlines. Thus, Heyse testified that "itwas a culmination over a period of time of reports from mysupervisors, reports in the log about complaints delivered tous either by the airlines or by supervisors or otheremployees employed by the Cameron Company at theairport." 8In order to evaluate the defense of Respondent it isnecessary to consider the frequency of complaints generallyreceived by Cameron, the way in which they are treated andthe course of action ordinarily followed with regard to theemployees involved. According to Benton he receivescomplaints daily, that it is the nature of the business;generally these complaints came from airlines and othersare received from supervisors about work left undone onimprobable thatMott who earlier attendedthemeetingatDenny's atwhich she had seen Heyse, would stopBenton to tell him, contrary to whatshe realized was the known fact, that she would not participate in unionactivity7Castille was not called as a witness by Respondent; Mott's version ofthis exchangeis consistentwith Heyse's testimony as to the instructions hegave Castille regarding the call he was to make to Mott8According to Heyse, Mott's injury played no part in his dischargedecision except to the extent he was assured that Mott could return to workand he was not terminating an employee who was medically incapable ofworking because of an injury received on the job THE CAMERONCOMPANYthe previous shifts. As to the latter Benton testified, forexample, that he receives complaints almost daily from thesupervisor of the day shift about work left undone by thenight shift. Benton further testified that the shift supervisorsalso enter complaints in the logbook which the Companymaintains.9 According to Benton he enters complaints inthe log only if they are "serious" or "major" complaints.Upon receipt of complaints they are generally investigated;many turn out not to be valid complaints and where thecomplaint is valid the employee who is responsible isusually told of it. According to the testimony of both SueRodin, the night supervisor and Dorothy Clifton, the daysupervisor, an employee whose work is not satisfactory iswarned, given an opportunity to improve, and only if theemployee fails to improve is he or she terminated. It isundisputed thatMott was never warned before herdischarge that her work was unsatisfactory or that her jobwas in jeopardy.Regarding the Eastern Airline complaints allegedlyreceived about Mott, the declared reason for her discharge,Respondent adduced only the vague testimony of Bentonregarding one telephone call from somebody at Eastern,whom he could not identify, and which he placed asoccurring inDecember 1970. The Eastern complaintpurportedly concerned Eastern areas which were badly inneed of cleaning while Mott was on duty. The only otherairline complaint attested to by Benton was a call fromTexas International and allegedly concerned Mott talkingtoo much with airline personnel. According to Benton thesewere the only airlines complaints he received about Mottand the only two occasions on which he had talked to Mottabout complaints. Benton did not consider either of theseserious enough to log them nor did he even claim to haveissued any kind of warning to Mott on these occasions.Mott, whom I found a more credible witness than Bentondenied that she was ever told by Benton about an Easterncomplaint or any other airline complaint. Furthermore, Ifind that Benton, contrary to his testimony, never receivedthesecomplaints.First,Benton'sdescriptionof thecomplaint received from Eastern, that the area looked like a"hog pen" and that his investigation disclosed this to be thecase, I find incredible in view of his further testimony thathe did not reprimand Mott about the situation, and furtherwhile Benton purports to have appraised the situation asone of the worst he had seen, he admittedly did not log theincident, as he does when there is a major complaint. Theforegoing taken together with Benton's inability to identifythe person making the complaint, his uncertainty as towhen the complaint was received, and Mott's credible9The Company did not put the logbook in evidence10As regards Mott's work for Eastern I note the credible testimony ofHope Davenport, Eastern's ground hostess for customer service, that Mottdid an exceptionally good job for Eastern and that she had told this toCameron supervisors several times and to Benton as late as January 1971Hope Davenport as ground hostess covered all Eastern areas, it was part ofher job to make certain the areas were clean and it was she who originatedmost airline complaints about Cameron employeesDavenport whoworked from 10 30 a in to 7 p in (or later if needed) had made complaintsabout other Cameron employees but she had no occasion to complainabout Mott's work As she told Benton, she could always count on Mott'scooperation in an emergency situation as well as Mott's performing a goodjob at her regular tasksiiMott admitted that at timeti she had not completed all the work433testimony that Benton never spoke to her about the matterleadsme to conclude that the incident did not occur.10Similarly, I do not credit Benton's testimony that he hadreceived a complaint from Texas International. In thisinstance too Benton's testimony was vague as to theIlentity of the complainant or when it occurred; further-more Benton did not record it in the log and Mott crediblydenied that she was ever told by Cameron that she wastalking too much.Sue Rodin, the night supervisor for Cameron, was theprincipalwitness for the Respondent in catalogingcomplaints about Mott's work. According to Rodin she didnot like to log complaints against employees because itcaused hard feelings but generally spoke to the employee'ssupervisor. Rodin's testimony was that Mott frequently leftwork undone; according to Rodin this started in July orAugust.ii Rodin at first testified that she made complaintsto Benton at least five or six times and probably morebefore she started to enter them in the logbook, that thiswould be before the end of August; Rodin then testified thefirstbad complaint she logged following complaints toBentonwas in October; later she testified that hercomplaints to Benton were toward the end of the year 1970,within the last 3 months "when we started finding, when Istarted finding so much being left undone." Rodin furthertestified that she complained to Benton several times aftershe started writing in the logbook. According to Rodin shealso complained several times about Mott when she wastalking to Heyse. Apart from Rodin's inconsistent testimo-ny as to when and how often she had complained toBenton, her testimony is at odds with that of Benton,himself. In the first place Benton testified that prior to hisbecoming Mott's immediate supervisor in November 1970he was not familiar with Mott's work nor had he receivedany complaints about Mott. Furthermore, according toBenton he had received just two or three complaints fromRodin about work Mott had left undone. He admittedlynever spoke to Mott about them. Furthermore, Benton'sattitude toward complaints from supervisors regarding thework of employees on previous shifts reflects that this was adaily occurrence and one which he apparently did not takeas serious. In any event Rodin herself testified that she hadstopped complaining to Benton or making entries in the logat the end of December 1970.C.Concluding FindingsBased on the facts set forth above I conclude that thereasons advanced by Respondent for Mott's discharge werepretextual. In the first place the reason told Mott at the timeduring her second round of the airlines She hadbeen instructed to cleantheContinental VIP room at 9 o'clock and evenRodin testified thatfollowing this there would be time for Mott to cover only oneother areaMott had been instructed by Bentontomake certain that airlinesoperations was covered before sheleftIt isquite possibletherefore thatsome of the areas covered by Mott would not have beenpoliced between 9p in and II p in when Rodin or her people arrived to performtheir work.There is the further consideration, as noted bySupervisorDorothy Clifton,that "finding a mess don't mean that it hasn't beencleanedup already inairlinesFinding a mess like that doesn't mean thatithasn't been cleanedup maybe two or three times during the day. Because they arereal messythere and they are working constantly around the clock. And you can cleanitup and go back an hour or two later and you've got thesame mess toclean up again " 434DECISIONSOF NATIONALLABOR RELATIONS BOARDshe was discharged, i.e., complaints from Eastern (or asHeyse purportedly told Castille, complaints from airlines), Ihave found lacked any basis in fact. Moreover, even were Ito creditBenton's testimony that he had received the twoairline complaints, the fact that Benton, who logged seriouscomplaints and admittedly did not do so in these instances,or even discuss the complaints with Mott, would supportthe conclusion that the alleged complaints from airlineswere not the reason for Mott's discharge, as Heyse testifiedhe instructed Castille to tellMott at the time of hertermination.Furthermore, I find, in addition to the fact thatRespondent shifted from its declared reason at the time ofthe discharge to add other reasons at the time of the hearing(i.e.,complaints from sources other than airlines), thatRespondent's further explanation for Mott's discharge doesnot withstand examination. The other source of complaintsas to which Respondent presented testimony concernedthose made by Rodin relating to work left undone by Mottduring the evening shift.12 Benton's testimony is, however,that he had received just two or three complaints fromRodin concerning Mott and that this kind of complaintoccurred almost daily. Furthermore, Benton's failure toeven communicate with Mott about these complaintsevidences that Rodin's complaints were not consideredseriousand would not have been the basis for hertermination.For the record establishes that where anemployee'sworkwas considered unsatisfactory, theprocedure followed by the supervisors was to warn theemployee, and give the employee an opportunity toimprove prior to any termination action. It is particularlysignificantthatMott, who was a senior employee among acomplement where there was substantial turnover, wasnever told her work was unsatisfactory or given anywarning that her job was in jeopardy by Benton or anyother official of the Company. Indeed during Mott'srelatively long tenure with the Company she had beenindividually complimented for her work by Benton in thesummer of 1970, was a member of a group whom Bentontold was doing a good job in December 1970, and had beencommended to Benton for the fine job she was doing forEastern aslate as January 1971. In the circumstances,Respondent's sudden termination of Mott without anyprior warning I find was not for the reason, advanced byRespondent, that complaints were received about Mott'swork performance.i3Ithaving been found that the reasons advanced byRespondent were pretextual, I conclude that the motivatingreason for the Company's termination of Mott was herunion activities. In reaching this conclusion I haveconsidered the Respondent's argument that there was noshowing of coercive conduct by Respondent betweenNovember and Mott's discharge in January. However, Ifind this insufficient to outweigh the other evidencepertaining to the Company's discharge motivation. TheCompany knew of Mott's activities on behalf of the Union,which it opposed, and had threatened to discharge Mott for12As noted Respondent failed to introduce the Company's logs, thesewould have provided objective evidence of the complaints entered aboutMott as compared to the number of complaints entered against otheremployees for similar reasons13 In its brief Respondent points to the fact that during the monthher union role; these affirmative facts which provide asubstantial basis for the conclusion of unlawful motivationare lent further support by Respondent's shifting reasonsforMott's discharge, its failure to proffer any credibleevidence in support of its initially stated reason for Mott'ssummary dismissal, and the failure of its later explanationto stand up on close examination of the credible evidence inthis record.Accordingly, I conclude that Respondent's discharge ofMott was because of her union activities and therefore wasin violation of Section 8(a)(1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurnng in connection with the operations of theRespondent, as described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYIt having been found that the Company engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theAct, it will be recommended that the Company cease anddesisttherefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill be recommended that the Company offer MaryMott reinstatement and also make her whole for any loss ofpay she may have suffered by reason of the discriminationagainst her, by payment to her of any loss of wages whichshe may have suffered by reason of her discharge consistentwith the Board policy set forth in F.W.WoolworthCompany,90 NLRB 289. Interest on backpay shall becomputed in the manner set forth inIsisPlumbing &Heating Company,138 NLRB 716.On the basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Companyisengaged in commerce within themeaning of Section2(6) and (7) of the Act.2.The Union is a labororganizationwithin themeaning of Section2(5) of the Act.3.The Company by discharging Mary Mott on January24, 1971,for engaging in union activities,violated Section8(a)(1) and(3) of the Act, which unfairlabor practicesaffect commercewithin themeaning of Section2(6) and (7)of the Act.Upon the foregoingfindingsof fact,conclusions of law,preceding her discharge Mott had read a newspaper for 15 minutes whileon the job, smoked a cigarette in the restroom dunng worktime, and failedto have her worksheet signedproperly.As to none of these incidents,however,was any complaint ever made to Mott or a warning given as topossible disciplinary action THE CAMERON COMPANY435and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 14ORDER"Notify theRegional Director for Region 23, in writing,within 20 daysfrom the dateof this Order,what steps Respondent has taken to complyhe. ewith "The Cameron Company its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Discouragingmembership in Local 545, ServiceEmployees International Union, AFL-CIO or any otherlabor organization, by discriminatorily discharging any ofits employees or by discriminating in any other manner inregard to their hire and tenure of employment or any termor condition of employment.(b) In any like or related manner interfering with,restraining,or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which willeffectuate the purposes of the Act:(a) Offer to Mary Mott immediate and full reinstatementto her former position or, if that position no longer exists, toa substantially equivalent position, without prejudice to herseniority or other rights and privileges and make her wholein the manner set forth in the section of this decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying all payrollrecords,socialsecuritypayment records, timecards,personnel records and reports, and all other recordsnecessary to compute the amount of backpay due under theterms of this recommended Order.(c) Post at Houston International Airport copies of theattached notice marked "Appendix." 15 Copies of saidnotf,e,on forms provided by the Regional Director forRegion 23, after being duly signed by an authorizedrepresentative of Respondent, shall be posted by Respon-dent immediately upon receipt thereof and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced or covered by any other material.(d)Notify the Regional Director for Region 23, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.1614 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, thefindings, conclusions, and Recommended Order herein shall, as providedin Sec 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order, and all objections thereto shallbe deemed waived for all purposes15 In the event that the Board's order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "16 In the event that this recommendedOrder is adopted by the Boardafter exceptions have been filed, this provision shall be modified to readAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a trial in which the Company and the GeneralCounsel of the National Labor Relations Board participat-ed and offered their evidence, a Trial Examiner of theBoard has found that we violated the law; we herebyinform you that:The National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representativeof their own choosingTo act together for collective bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT discharge or otherwise discriminateagainst employees to try to discourage employees frombeing or becoming members of Local 545 ServiceEmployees International Union, AFL-CIO, or anyother labor organization.WE WILL NOT in any like or related manner, interferewith you or attempt to restrain or coerce you in theexercise of the above rights.WE WILL offer Mary Mott immediate and fullreinstatement to her former job or, if thatjob no longerexists, to a substantially equivalent position, and payher for the earnings she lost as a result of her January24, 1971, discharge, plus 6-percent interest.All our employees are free, if they choose, to join Local545 Service Employees International Union, AFL-CIO, orany other labor organization.THE CAMERON COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office, 6617Federal Office Building, 515 Rusk Avenue Houston, Texas,Telephone 713-226-4296.